Mr. Justice Lawrence delivered the opinion of the Court. This case was before this court at a former term, and the decree since rendered is in conformity with the directions we then gave. The evidence of the appellant has been since taken, but, after examining it in connection with the other testimony in the case, we find no reason to change the conclusion at which we formerly arrived. The fact that Mrs. Conlee’s money was used in building the house, is shown to have been very clearly admitted, both' by her guardian and by the appellant. Decree affirmed.